Citation Nr: 0403769	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel				




INTRODUCTION

The veteran had active service from August 1953 to June 1955 
and died in July 1997.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's death certificate reveals that the veteran died 
in July 1997 of cardiac arrhythmia and arteriosclerosis of 
the coronary artery.  The record reveals that in August 2000, 
the National Personnel Records Center (NPRC) indicated that 
the veteran's service medical records were unavailable as 
they had been destroyed in a fire.  The record also reveals 
that in September 2001 the RO requested that NPRC provide 
morning and sick reports from the 406th Medical Group 
Laboratory dated from January 1954 to December 1954.  A 
response from NPRC received in July 2002 reports that sick 
reports ended in the Fall of 1953 and that morning reports 
for October 1954 to December 1954 had been searched, located 
and mailed.  However, in the Statement of the Case dated in 
April 2003, the RO indicated that they had not yet received a 
response for the sick and morning reports after several 
requests.  Thus, as there is evidence of the existence of 
sick and morning reports that could be pertinent to the 
appellant's claim and there is no evidence that the RO has 
received such records, an additional attempt to locate them 
is warranted.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should make another attempt to 
secure the sick and/or morning reports 
from the 406th Medical Group Laboratory 
dated from January 1954 to December 1954, 
noted as located and mailed by NPRC in 
its response received by VA in July 2002.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
RO should issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

